Citation Nr: 1637623	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 2001 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

During the pendency of the appeal, a May 2014 supplemental statement of the case increased the Veteran's disability rating for his psychiatric disability to 70 percent effective from September 28, 2010, the date of the Veteran's claim.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

The Board notes that the Veteran was previously represented by the American Legion.  In July 2014, he changed his representation to the North Carolina Division of Veterans Affairs.

In response to the Veteran's July 2013 hearing request, he was scheduled for a videoconference hearing before the Board in August 2016.  he Veteran failed to appear for his scheduled hearing.  As the Veteran has not provided good cause for his failure to appear at the hearing, his request is deemed to be withdrawn.  38 C.F.R. § 20.702(c) (2015).

This appeal has been processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for a respiratory disorder, the Board finds that a remand is necessary to obtain an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran contends that he has bronchiolitis obliterans as a result of his active service; or alternatively, an undiagnosed illness related to his service in Southwest Asia during the Gulf War.  See September 2010 Claim.  The Veteran's DD 214 shows that he served in Kuwait during Operation Iraqi Freedom.  38 C.F.R. § 3.317(e).  In December 2010, the RO obtained a VA examination related to the Veteran's service connection claim for a respiratory disorder.  The examiner did not diagnose a respiratory disorder, noting that no bronchiolitis was found during the examination.  However, the examiner did not opine as to whether the Veteran's symptoms were due to an undiagnosed illness or medically unexplained chronic multi-symptom illness as a result of his Gulf War service in Southwest Asia.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  As a remand is needed for a medical opinion, the Board finds that the Veteran should also be afforded another examination.

A remand is also required to obtain a current VA examination in connection with the Veteran's increased rating claim for his service-connected acquired psychiatric disorder, to include anxiety disorder, NOS, and PTSD.  The Veteran was last provided with a VA examination to evaluate his psychiatric disability in January 2011.  At that time, the examiner noted that he experienced panic attacks once a month.  In a subsequent July 2013 statement, the Veteran reported that his panic attacks occurred on a daily basis.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board notes that the Veteran did not attend a VA examination related to his psychiatric disability that was scheduled for April 2014.  However, as the record does not contain a copy of a letter notifying the Veteran of the examination, the Board is unable to ascertain whether the Veteran received such notice.  In the absence of any letter or other indication that the Veteran received sufficient notice of the examination, administrative regularity is not presumed.  See Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Based on the foregoing, a remand for a VA examination is appropriate.

In addition, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies, including the SSA.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:


1.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his respiratory disorder and acquired psychiatric disorder, to include anxiety disorder, NOS, and PTSD.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Hampton VA Medical Center and Fayetteville VA Medical Center dated since March 2014.

3.  After completing the development in paragraphs 1 and 2, schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his acquired psychiatric disorder, to include anxiety disorder, NOS, and PTSD.  Notify him of the date, time, and location of the examination.  The examination notice should be given at least 30 days in advance of the scheduled examination to afford the Veteran sufficient time in which to contact the AOJ with any issues that may impede his ability to appear for the examination.  

A copy of the notification letter must be included in the claims file and must reflect that it was sent to the Veteran's last known address of record.  The notice must state that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After completing the development in paragraphs 1, 2, and 3, the Veteran should be afforded a VA examination regarding current severity and manifestations of his acquired psychiatric disorder, to include anxiety disorder, NOS, and PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's acquired psychiatric disorder, to include anxiety disorder, NOS, and PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After completing the development in paragraphs 1 and 2, schedule the Veteran for a VA examination to evaluate the nature and etiology of any current respiratory disorders.  Notify him of the date, time, and location of the examination.  The examination notice should be given at least 30 days in advance of the scheduled examination to afford the Veteran sufficient time in which to contact the AOJ with any issues that may impede his ability to appear for the examination.  

A copy of the notification letter must be included in the claims file and must reflect that it was sent to the Veteran's last known address of record.  The notice must state that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  After completing the development in paragraphs 1, 2, and 5, provide the Veteran with a VA examination in connection with his service connection claim for a respiratory disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current respiratory disorders.  For each previously diagnosed disorder, to include bronchiolitis obliterans, that is not currently found, the examiner must provide a supporting explanation for the lack of diagnosis. 

Second, for each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the respiratory disorder manifested in service or is otherwise causally or etiologically related to his military service, to include the environmental exposures therein.

Third, if the Veteran has symptoms that are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness due to service in Southwest Asia during the Gulf War.  If so, the examiner must also comment on the severity of the symptoms and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

